CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post Effective Amendment No. 13to the Registration Statement No. 333-147646 on Form N-6 (the “Registration Statement”) of our report dated April 29, 2014 relating to the financial statements of Delaware Life Insurance Company of New York (formerly known as Sun Life Insurance and Annuity Company of New York) and to the incorporation by reference of our report dated April 29, 2014 relating to the financial statements of Delaware Life NY Variable Account D (formerly known as Sun Life (N.Y.) Variable Account D.) /s/ PricewaterhouseCoopers LLP Hartford, Connecticut August 7, 2014 CONSENT OF INDEPENDENT AUDITORS We consent to the use in this Post-Effective Amendment No. 13 to Registration Statement No. 333-147646 of Delaware Life NY Variable Account D (formerly known as Sun Life (N.Y.) Variable Account D) on Form N-6 of our report dated April 24, 2013 related to the statutory-basis financial statements of Delaware Life Insurance Company of New York (formerly known as Sun Life Insurance and Annuity Company of New York) (the “Company”) as of December 31, 2012 and for the years ended December 31, 2012 and 2011 (which report expresses an unmodified opinion in accordance with accounting practices prescribed or permitted by the Insurance Department of the State of New York and includes an emphasis-of-matter paragraph relating to the Company’s adoption of Statement of Statutory Accounting Principle (“SSAP”) No. 101 Income Taxes, A Replacement of SSAP No. 10R and SSAP No. 10 in 2012 and an other matter paragraph relating to significant balances and transactions with affiliates), appearing in the Statement of Additional Information included in Post-Effective Amendment No. 12 to Registration Statement No. 333-147646, which is incorporated by reference intothis Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts August 7, 2014 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No. 13 to Registration Statement No. 333-147646 on Form N-6 of our report dated April 24, 2013, relating to the financial statements of Delaware Life NY Variable Account D (formerly known as Sun Life (N.Y.) Variable Account D) as of and for the year ended December 31, 2012 appearing in the Statement of Additional Information included in Post-Effective Amendment No. 12 to Registration Statement No. 333-147646, which is incorporated by reference into this Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts August 7, 2014
